Dear Mr. Stapleton:
This office is in receipt of your opinion request of recent date wherein you ask if a justice of the peace may also work as a full-time employee of the police jury of LaSalle Parish.
In order to answer your inquiry we have reviewed the Louisiana statutes dealing with Dual Officeholding and Dual Employment, LSA-R.S. 42:61, et seq. In reviewing these statutes we noted in particular the prohibition against an elected individual holding an employment position within the same political subdivision, LSA-R.S. 42:63(D). We also reviewed the statute which defines the separate political subdivisions in Louisiana, LSA-R.S. 42:62(9). Finally we reviewed the statute which addresses the incompatible nature of certain offices, LSA-R.S.42:64.
We conclude from this review that the prohibition does not apply in this instance because justice of the peace courts and parishes are separate political subdivisions as defined by LSA-R.S.42:62(9). In addition it does not appear that the two positions are incompatible provided that there is no conflict in time or duties in carrying out the functions of two positions. (LSA-R.S.42:64).
Because the office of Justice of the Peace is within the purview of the Judiciary Commission of the Louisiana Supreme Court, you may wish to direct any further inquiry to that Commission's administrator:
      Mr. Hugh Collins Judicial Administrator 301 Loyola Ave Room 109 New Orleans, LA 70112
If you have any further inquires of the Department of Justice, we stand ready to assist you.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL
Date Receive:
Date Released:
JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL